259 Ga. 150 (1989)
377 S.E.2d 856
ARNOLD
v.
ARNOLD.
46354.
Supreme Court of Georgia.
Decided April 6, 1989.
Frank E. Jenkins III, E. Gail Gunnells. for appellant.
Rosenzweig, Kam, Jones & McNabb, Joseph P. McNabb, Wood, Odom & Edge, Arthur B. Edge IV, for appellee.
SMITH, Justice.
We granted a writ of certiorari to the Court of Appeals in Arnold v. Arnold, 189 Ga. App. 101 (375 SE2d 225) (1988) to consider whether the family immunity doctrine is applicable. We hold that it is not and we affirm.
"Every person may recover for torts committed to himself, his wife, his child, his ward, or his servant." OCGA § 51-1-9. Emancipated children may sue their parents and parents may sue their emancipated children. Davis v. Cox, 131 Ga. App. 611, 614 (206 SE2d 655) (1974). The appellant is an emancipated child who is being sued by a sibling.[1] The doctrine of family immunity is not involved.
Judgment affirmed. All the Justices concur.
NOTES
[1]  Actions between siblings who are minors have been uniformly allowed. Prosser & Keeton on Torts (5th ed. 1984) § 122 at 906.